Citation Nr: 1816470	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder with anxiety disorder and alcohol dependence in full remission, excluding a period of a temporary 100 percent disability rating from September 1, 2015 to September 30, 2015.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The decision granted service connection for major depressive disorder with anxiety disorder and alcohol dependence in full remission and assigned a 50 percent disability rating, effective May 23, 2007.  A September 2017 rating decision increased the Veteran's disability rating for major depressive disorder with anxiety disorder and alcohol dependence in full remission to 70 percent, effective May 23, 2007, with a temporary 100 percent disability rating effective September 1, 2015 to September 30, 2015 due to hospitalization over 21 days.  As the grant of a 70 percent rating, effective June 30, 2007, did not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran has indicated that he left his job due to anxiety and panic attacks.  See March 2011 VA Examination.  Accordingly, the Board has characterized the issues on appeal so as to include a claim of entitlement to TDIU.

A Board hearing was held in November 2014.  A transcript is of record.  In January 2018, the Veteran was informed that the Veterans Law Judge (VLJ) who had presided over the Board hearing was no longer employed by the Board, and the Veteran was offered an opportunity for a new hearing.  To date, the Veteran has not requested a new hearing.  The Board may therefore proceed with adjudication.

The Board previously remanded the issue of entitlement to an initial increased disability rating for major depressive disorder with anxiety disorder and alcohol dependence in full remission for further development.  The matter is again before the Board.

The issue of entitlement to an initial disability rating in excess of 70 percent for major depressive disorder with anxiety disorder and alcohol dependence in full remission, excluding a period of a temporary 100 percent disability rating, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected major depressive disorder with anxiety disorder and alcohol dependence in full remission renders him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An inferred claim for TDIU has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran indicated that he left his job in 2005 due to psychiatric problems, specifically panic and anxiety attacks.  See March 2011 VA Examination.  He had collapsed during work due to stress and was taken to the hospital.  See April 2007 VA Treatment Record.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran meets the minimum percentage requirements for TDIU for the entire appeal period.  38 C.F.R. § 4.16(a).  Thus, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether he is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  

The Veteran has worked as a technical engineer for 30 years.  See February 2016 VA Treatment Record.  He received his GED and took training courses in engineering, sponsored by his employer.  As noted above, in 2005, the Veteran left his job due to panic and anxiety attacks.

Throughout the course of the appeal, the Veteran has been noted to suffer from anxiety, depression, panic attacks, and sleep disturbances.  See, e.g., May 2007, April 2010, September 2013, July 2014, and May 2017 VA Treatment Records.  When overwhelmed, he is reportedly unable to function and cannot perform daily chores, prepare himself food, or take care of his hygiene.  See February 2016 VA Treatment Record.  At certain points in time, the Veteran has suffered from auditory hallucinations; impaired insight, judgment, and memory; persistent panic attacks; and passive suicidal ideation.  See April 2010, March 2011, July 2014, May 2017, and June 2017 VA Treatment Records.  

In a March 2011 VA examination, the Veteran reported experiencing bothersome emotional episodes with symptoms of depression and anxiety.  His panic attacks interrupted his ability to concentrate and focus on tasks at hand.  The VA examiner determined that the Veteran had difficulty managing daily tasks including balancing his checkbook, paying bills, eating properly, and taking good care of himself physically.  He refrained from social interactions and isolated himself from others.  

The Veteran was afforded another VA examination in May 2017, in which he was found to suffer from occupational and social impairment with deficiencies in most areas.  The Veteran reported feeling depressed almost daily and experienced loss of appetite and interest in activities.  He experienced difficulties with concentration and would sometimes not sleep for days at a time.  The Veteran experienced passive suicidal ideation once or twice a month.  The VA examiner noted severe impairments concerning the Veteran's ability to work cooperatively and effectively with co-workers, supervisors, and the public.  The examiner further noted severe impairments with the Veteran's ability to follow or retain instructions, communicate effectively in writing, and solve technical or mechanical problems.  Severe impairments were also noted concerning the Veteran's ability to maintain task persistence and pace, arrive at work on time, and work a regular schedule without excessive absences. 

Given the forgoing, the medical evidence of record establishes that the Veteran's major depressive disorder with anxiety disorder and alcohol dependence in full remission imposes significant functional impacts on the mental acts required to maintain gainful employment.  Accordingly, the Board finds that the Veteran is unable obtain and retain substantially gainful employment due to his service-connected major depressive disorder with anxiety disorder and alcohol dependence in full remission.  Thus, TDIU is granted.  38 C.F.R. § 4.16(a) (2017).


ORDER

Entitlement to TDIU is granted.


REMAND

The Board notes that in a February 2015 VA treatment record, the Veteran indicated he was in receipt of disability compensation from the Social Security Administration (SSA).  Review of the record indicates that records pertaining to this award are not associated with the electronic claims file.  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Given the likelihood that records held by SSA might include those pertinent to the disability at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain any records pertaining to the Veteran's claim for disability benefits, to include any medical records relied upon by SSA in adjudicating the Veteran's claim for SSA disability benefits.  If additional records cannot be obtained, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include such documentation in the claims file and notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


